DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a display device, in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that “the Office’s demand for election is burdensome” because “Applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent Application,” and “[t]he Office will then be burdened by multiple unnecessary applications and redundant repetition of work,” and “the public will then be generally burdened by having to consider multiple applications and patents where, in reality, the need for them does not exist.”
In response, this is not found persuasive because the burden of the applicant and/or the public is not the test for determining restrictability. Rather, as provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). In the instant case, the groups of inventions claimed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for at least the reasons cited in the restriction requirement dated 11/19/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2022.

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
Regarding claim 1, punctuation should be added to make clear what applicant regards as the preamble of the claim. 
Regarding claim 2, “a second pixel unit” should be changed to “a second pixel unit of the second pixel units.” 
Regarding claim 6, “in each first pixel unit” should be changed to “in each first pixel unit of the plurality of pixel units.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 4, the limitation “the first pixel unit” is unclear because it lacks sufficient antecedent basis and it is unclear as to how it is related to the plurality of pixel units recited in claim 1.
Regarding claim 6, the limitation “in each first pixel unit, an area of the light-transmitting region corresponding to each sub-pixel is equal,” is unclear as to if all the sub-pixels must have the equal area or only the sub-pixels within a first pixel unit.
Regarding claim 7, the limitation “the sub-pixel” is unclear it lacks sufficient antecedent basis and it is unclear as to how it is related to the at least two sub-pixels recited in claim 4.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi (US 2019/0140026; herein “Nakanishi”).
Regarding claims 1, Nakanishi discloses in Fig. 8 and related text (including similar features disclosed in accordance with embodiments 1 and 2, see [0126]) a display substrate (see [0128]), comprising a plurality of pixel units (11, 52, and 54, see [0051] and [0126]), a display area of the display substrate comprising a linear boundary and a curved boundary (see Fig. 8 and 13(b)), the plurality of the pixel units comprising a plurality of first pixel units (52/54) covering the curved boundary and second pixel units (11) besides the first pixel units, wherein each of the plurality of first pixel units is divided into an internal part of display area and an external part of display area by the curved boundary, a transmittance of each of the plurality of first pixel unit is proportional to an area of the internal part of display area (see [0128] and [0064]-[0085] at least).
In the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of light-transmitting regions, and accordingly the transmittance, to be a result effective variable affecting aspect ratio of the pixel and display quality (see [0064]-[0085]).  Thus, it would have been obvious to modify the device of Nakanishi to have the area of the light-transmitting regions, and accordingly the transmittance, within the claimed ranges in order to In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Nakanishi further discloses wherein the plurality of the pixel units (11, 52, 54) have a same rectangular shape and an equal area (see Fig. 8(b)).
Regarding claim 4, Nakanishi further discloses wherein the first pixel unit (52/54) comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.
Regarding claim 6, Nakanishi further discloses wherein in each first pixel unit, an area of the light-transmitting region corresponding to each sub-pixel is equal (e.g. area of opening for 51R/G/B are each equal, see Fig. 8).
Regarding claim 7, Nakanishi further disclose wherein the sub-pixel (e.g. 51R) comprises at least two light-transmitting regions arranged at intervals in a length direction of the sub-pixel (see Fig. 8(b)).
Regarding claim 8, Nakanishi further discloses wherein the light- shielding pattern (3) is a black matrix pattern (see [0068] at least) or a source-drain metal pattern or a gate metal pattern of the display substrate.
Regarding claim 9, Nakanishi further discloses comprising an array substrate (94, see [0163]) on which the light-shielding pattern (3/31, see [0163]) is formed and a color filter substrate (90, see [0161]).
Regarding claim 10, Nakanishi further discloses wherein the display substrate is an Organic Light Emitting Diode (OLED) display substrate (see [0161] at least).
Regarding claim 12, Nakanishi further discloses a display panel (see abstract at least), comprising the display substrate according claim 1.
Regarding claim 13, Nakanishi further discloses a display device (see abstract at least), comprising the display panel according to claim 12.
Regarding claim 15, Nakanishi further discloses wherein the first pixel unit (52/54) comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.

Claim Rejections - 35 USC § 103
Claims 2, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi.
Regarding claims 2 and 5, Nakanishi does not explicitly disclose 
wherein a ratio of the transmittance of any one of the plurality of first pixel units to a transmittance of a second pixel unit is equal to a ratio of the area of the internal part of display area of the first pixel unit to a total area;
 wherein a total area of all the light-transmitting regions in the first pixel unit is equal to the area of the internal part of display area of the first pixel unit.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of the light-transmitting regions, and accordingly the transmittance, to be a result effective variable affecting aspect ratio of the pixel and display quality (see [0064]-[0085]).  Thus, it would have been obvious to modify the device of Nakanishi to have the area of the light-In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 14, Nakanishi further discloses wherein the first pixel unit (52/54) comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 2018/0149932) is cited for showing in Figs. 7-8 and related text a display substrate having pixel units with transmittance being proportion to an area of the internal part of display area (see [0086], [0088], and [0090]-[0092]).
Wu et al. (US 2016/0120005) is cited for showing in Figs. 12 and related text related text a display substrate having pixel units with transmittance being proportion to an area of the internal part of display area (see [0066]).
Fujita (US 2009/0309813) is cited for showing in Fig. 2 and related text a display substrate having pixel units with transmittance being proportion to an area of the internal part of display area (see [0034]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/26/2022